Citation Nr: 0033000	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  97-17 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in December 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which (in part) denied entitlement to service 
connection for a lung disability.  This case was previously 
before the Board in August 1998.


FINDING OF FACT

Lung disability was not manifested during the veteran's 
military service or for many years thereafter, and disability 
of the lung is not otherwise shown to be related to the 
veteran's military service or to any injury during service.


CONCLUSION OF LAW

Lung disability was not incurred in or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  In the instant case, the Board finds 
that the RO complied with the requirements of the statute.  
All relevant evidence identified by the veteran was obtained 
and considered.  In addition, the veteran has been afforded 
VA examinations with chest X-rays.  The Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, 
the Board will proceed to consider the claim on the merits.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, _____ (2000) (to be codified at 
38 U.S.C. § 5103A).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reveal that in March 1968 (while 
serving in Vietnam) the veteran suffered burns chiefly of the 
face, neck, arms, and left leg as the result of an accident.  
There was no indication of complaints or treatment for a lung 
or respiratory disability; physical examination revealed that 
the chest was clear to percussion and auscultation.  A March 
1968 chest X-ray noted "a suggestion of a calcified 
granuloma near the right hilum, but otherwise the chest 
findings are normal."  The remaining service medical records 
contain no references to a lung disability, and a lung 
disability was not noted on his March 1970 service separation 
examination.

A February 1971 VA examination noted that the veteran's 
respiratory system was normal.

VA treatment records dating from September 1979 to July 1998 
included a November 1987 chest X-ray that revealed the lungs 
to be clear with some minor calcified hilar nodes.  An 
October 1990 record had an assessment of bronchitis and 
sinusitis.  A chest X-ray in September 22, 1993 showed that 
the lungs were clear with no active parenchymal disease.

A February 1996 chest X-ray revealed an impression of little 
change in appearance of pulmonary nodule with no new focal 
infiltrate and no new nodules.

At an October 1996 VA examination, the veteran complained of 
increased shortness of breath.  Physical examination revealed 
that the chest was clear to auscultation in all fields.  
Chest X-rays revealed mildly hyperinflated lungs.  The 
impression was history of inhalation burns.

At a February 1997 VA examination, the veteran stated that he 
had smoked 1 1/2 packages of cigarettes a day for the prior 
30 years.  The veteran complained of increasing difficulty in 
breathing.  The diagnosis reflected no lung condition noted 
on examination.

A September 1997 letter from the veteran's private physician 
M.B., M.D., stated that he had seen the veteran for the first 
time in September 1997 for an employment examination.  The 
veteran indicated that he could only walk 1/4 of a mile 
before he became short of breath.  It was noted that chest X-
rays showed normal cardiac silhouette with some mild 
pulmonary fibrosis in the lower lobes.  The assessment was 
pulmonary fibrosis secondary to burns.

At an October 1997 VA examination, the veteran complained of 
shortness of breath with chest pain.  Chest X-rays revealed 
no evidence of acute pulmonary cardiac disease.  The 
diagnosis was a pulmonary condition.

A private medical record dated in July 1998 noted that the 
veteran began smoking cigarettes at the age of 15 years and 
was currently smoking 1 package per day.  The veteran stated 
that in 1993 or 1994 he noted that he could not catch his 
breath and became easily fatigued.  Physical examination 
indicated that the chest had a normal configuration, and 
pulmonary function testing revealed findings consistent with 
a mild obstructive and restrictive deficit.  The examiner 
noted mild obstructive and restrictive pulmonary disease with 
bronchodilator therapy, and a 50 pack a year smoking history 
with poor exercise tolerance and bronchospasm secondary to 
inhaling cold or hot air or other respiratory irritants.  The 
diagnosis included a mixed obstructive and restrictive lung 
problem with the obstructive element being more significant.

At an April 2000 VA respiratory examination, the veteran 
indicated that he started using inhalers 3-4 years prior.  He 
also indicated that he had recurrent lung infections in the 
cold weather and dyspnea on exertion.  The examiner noted the 
September 1997 findings from the veteran's physician Dr. M.B.  
Examination noted that the chest had clear symmetrical breath 
sounds; respirations were 20.  The veteran was not using 
accessory muscles for respiration.  There was no evidence of 
chronic pulmonary thromboembolism.  Chest X-rays showed that 
both lungs were clear, with no acute infiltrate seen.  The 
diagnoses included chronic obstructive pulmonary disease 
secondary to cigarette smoking.  The examiner stated that 
there was no evidence on past pulmonary functions tests of 
restrictive disease or changes on the veteran's X-rays which 
would indicate pulmonary fibrosis.  The examiner further 
stated that it was unlikely that the veteran had any lung 
disability related to the burns he suffered in Vietnam.

The Board finds that the preponderance of the evidence is 
against a finding that any lung disability is related to the 
veteran's military service.  While a private physician stated 
in September 1997 (after seeing the veteran for the first 
time) that the veteran had pulmonary fibrosis secondary to 
his burns in service, a diagnosis of pulmonary fibrosis is 
not supported by the multiple VA examinations of record.  It 
also appears that this private physician's conclusion as to 
the relationship to the burns in service was based entirely 
on history furnished by the veteran since the physician did 
not have before him any of the veteran's service medical 
records or the reports of the post-service records.  The 
opinion of the private medical examiner is therefore of 
diminished probative value. 

A VA examiner has stated that the veteran suffers from 
chronic obstructive pulmonary disease as a result of his 
long-term cigarette smoking.  Further, the April 2000 VA 
examiner, upon review of the evidence of record, stated that 
it was unlikely that the veteran had any lung disability 
related to the burns he suffered in Vietnam.  Moreover, 
service medical records which document the burn injuries 
suffered in Vietnam do not reference any complaints or 
findings related to the lungs.  Not only is there no 
documented lung disability or injury during service, there is 
also no supporting evidence of any lung problem for many 
years after the veteran's discharge in 1970.  It appears that 
examinations and x-ray studies were essentially normal for a 
number of years after discharge.  In other words, there is no 
persuasive evidence of a continuity of lung symptomatology 
since service.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 ___ (2000) (to be codified at 38 U.S.C. 
§ 5107), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable determination.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals



 

